Citation Nr: 0206324	
Decision Date: 06/14/02    Archive Date: 06/20/02

DOCKET NO.  94-02 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a blood disorder, 
claimed as Lyme disease.


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran had active service from May 1944 to February 
1946.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1993 rating decision of 
the Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO).

In January 1996, the Board remanded the issue of entitlement 
to service connection for a blood disorder, claimed as Lyme 
disease, for further development.  

In a June 2000 decision, the Board denied the veteran's 
claim.  The veteran appealed, and in August 2001, the United 
States Court of Appeals for Veterans Claims (the Court) 
vacated the Board's decision and remanded the case for 
readjudication.

The veteran's representative has contended, in his motion to 
the Court dated in July 2001 and in his written argument to 
the Board dated in November 2001, that VA has failed to 
adjudicate inferred claims for service connection for 
arthritis, a right lower extremity disability, and/or a 
"nervous condition" arising out of VA examinations of the 
veteran conducted in December 1993, October 1996, November 
1997, and December 1999.  In the interest of due process, the 
Board hereby refers these matters to the RO for initial 
consideration.  In May 2002, the veteran changed 
representatives and the Board approved his former 
representative's motion to withdraw the following month.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.
2.  The preponderance of the evidence is against the 
veteran's claim that he currently has a blood disorder, 
claimed as Lyme disease, which was present in service or is 
otherwise related to his period of active duty.  


CONCLUSION OF LAW

The veteran does not have a blood disorder, claimed as Lyme 
disease, which is related to an injury or disease incurred or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted in the Court's order, there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq.; see 66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
This law eliminated the concept of a well-grounded claim 
(inapplicable here), redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The appellant was notified in the May 1993 
rating decision, the August 1993 statement of the case (SOC), 
the January 1996 Board remand, the December 1996 supplemental 
statement of the case (SSOC), the December 1998 SSOC, the 
January 1999 SSOC, the September 1999 SSOC, the March 2000 
SSOC and the June 2000 Board decision of the evidence 
necessary to establish service connection for a blood 
disorder, claimed as Lyme disease.  The Board concludes that 
the discussions in the rating decisions, the SOC, the SSOCs, 
and the Board remand and decision adequately informed the 
appellant of the evidence needed to substantiate his claim 
and complied with VA's notification requirements.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  In this 
regard, the appellant was contacted on various occasions to 
determine if he had additional evidence to submit, most 
recently by the Board in November 2001.  He has been provided 
with numerous VA examinations to ascertain the nature of his 
claimed disorder, and specialized testing has been 
accomplished to determine whether the veteran actually has 
Lyme disease.  The veteran has provided extensive testimony 
before VA on three separate occasions.  Relevant private 
medical records have been obtained.  

Pursuant to the Board's January 1996 remand, the RO requested 
that the veteran complete a release for records dated during 
the 1980's from St. Joseph's Hospital in Phoenix.  The 
veteran did not complete that release, and the records were 
not obtained.  In this regard, the veteran should understand 
that the duty to assist is not always a one-way street and 
that if he wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  Nevertheless, 
there is no indication in this case that these records are 
necessary to properly evaluate the veteran's claim.  While 
the veteran's representative has requested that the veteran 
be provided one year to submit additional evidence, there is 
simply no indication that any specific evidence that would be 
probative of the specific determination at issue, i.e., the 
etiology and onset of the claimed disorder, has not been 
obtained; this is particularly true given the repeated VA 
examination findings and specialized tests that have 
concluded that the veteran does not currently have Lyme 
disease.  Consequently, it is the Board's opinion that all 
relevant medical evidence regarding the issue before the 
Board has been obtained.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and under the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

The veteran contends, essentially, that he suffers from Lyme 
disease as the result of tick bites in 1945 during field 
exercises at Ft. Knox, Kentucky. 

A review of the record indicates that in August 1992, 
pursuant to a request by the RO, the National Personnel 
Records Center (NPRC) forwarded the veteran's available 
service medical records.  Pursuant to the Board's remand 
instructions, a search for alternative records, such as 
records of the Surgeon General's Office (SGO), was conducted, 
and a report from the SGO obtained in March 1996 revealed 
treatment for urethritis in May 1944, but no other 
significant findings.  Also with this report is a blood test 
result from December 1944 showing a red blood count (RBC) of 
571, a white blood count (WBC) of 8000 and hemoglobin of 91, 
and a report from a January 1945 sedimentation rate 
examination which is illegible.  The NPRC confirmed in March 
1996 that it had furnished all available medical records in 
August 1992.

Among the available service medical records are reports of 
repeated treatment for complaints of knee pain and leg pain 
in 1943 and 1944.  A report from a special examination in 
January 1945 contained a detailed personal history, which 
included difficulty making hikes during basic training due to 
knee problems.  There were complaints of leg pain and 
cramping when walking for any length of time.  The veteran's 
separation examination contained no evidence of leg problems, 
including no findings of varicose veins; nor was there other 
evidence of systemic disease or other abnormality shown, with 
blood serology negative.

In a February 1993 statement, G.L. Grado, M.D., of the Mayo 
Clinic reported that the veteran " had problems with right 
lower extremity edema since diagnosis of Lyme disease while 
in the military" and that an examination revealed lymphedema 
in the right lower extremity.  In July 1993, the veteran 
stated that he would be examined by Dr. T. Larson of the Mayo 
Clinic in August 1993.  The Board notes that pursuant to the 
Board's remand instructions, the RO attempted to obtain 
medical records from the Mayo clinic in March 1996.

The report from an April 1993 VA examination gave a history 
of exposure to tick bites while stationed at Ft. Knox, 
Kentucky in 1945.  A history of the right lower leg having 
become swollen and discolored in the field was given, as was 
a history of subsequent hospitalization for "blood poisoning" 
a few days later.  The veteran gave a history of subsequent 
problems of extreme pain in the right leg, said to have been 
bluish-black from the knee down, and the veteran claimed to 
have been discharged from the service for medical reasons.  
The physician who administered the April 1993 VA examination 
recommended that the veteran undergo an infectious disease 
consultation to aid in the diagnosis of his condition.  This 
was not done.

During his December 1993 hearing, the veteran testified that 
he was bitten by ticks, while resting during a three mile 
hike on active duty.  He testified that his legs turned 
bluish and several days later he became very sick and was 
treated in the hospital for almost three months.  He 
testified that subsequently he had problems with his right 
leg.  The veteran's wife testified that his leg was 
discolored ever since she met him.  He testified that after 
service he underwent electrodiagnostic testing for nervous 
problems involving his legs 8 to 9 years ago at St. Joseph's 
Hospital in Phoenix, Arizona.  It was believed that the 
nervous problems were associated with his Lyme disease.  As 
noted above, the veteran did not complete a release to allow 
the RO to obtain these records.

In August 1996, pursuant to the Board's remand instructions, 
the veteran underwent a VA examination.  A history of tick 
exposure during active duty in 1945 was given, along with a 
history of subsequent hospitalization for illness and severe 
right leg swelling.  A subsequent history of continued right 
lower extremity problems was given after discharge, and he 
indicated that in 1950, he was told by a civilian doctor that 
the illness in his right leg may be due to a tick bite and 
that he was told this was due to Lyme disease.  A history of 
weakness in the right lower extremity resulting in falls was 
given.  Objective findings of the right lower extremity 
showed minimal to moderate varicosities.  There was brownish 
discoloration in both ankles, somewhat more severe in the 
right ankle and foot, with some venous disease in the right 
foot.  The right calf was 42.5 cm on the right, compared to 
40 cm on the left.  No tenderness was noted and Homans sign 
was negative.  He had full range of motion passively, but 
with muscle testing of the right lower extremity, he did not 
have full muscle movement throughout the examination, but 
this was speculated to be possible due to misunderstanding 
the directions or lack of cooperation.  There was no Babinski 
on either side and he had inconsistent sensory findings in 
the lower extremities.  The diagnoses included swelling of 
the right lower extremity probably due to deep venous disease 
in the right lower extremity in the right calf; and varicose 
veins in the right leg, mild to moderate.  The loss of 
sensory and motor function in either leg was questionable at 
this point; there was no evidence of a neurological disease 
of the lower extremities at this time.  The plan was to 
consult for infectious disease and possible ultrasonography 
of both lower extremities to rule out deep venous disease in 
the right calf.

The report from an October 1996 VA examination for Lyme 
disease included essentially the same history as given in the 
August 1996 examination.  This examination also included the 
same objective findings as the August 1996 examination.  
However, this examination now included analysis of laboratory 
testing to determine whether Lyme disease or residuals 
thereof were in the veteran's system.  The laboratory data 
showed six to eight RBC's per high powered field in his 
urine.  His WBC was 5900, hematocrit was 42.9, and full 
hemogram will come with report.  His Lyme antibody test (IGG) 
was negative on August 13, 1996.  The diagnoses included 
swelling of the right lower extremity probably due to deep 
venous disease in the right lower extremity in the right 
calf; and varicose veins in the right lower leg, mild to 
moderate.  The loss of sensory and motor function in either 
leg was questionable at this point; there was no definite 
objective evidence of peripheral neuropathy.  There was no 
objective evidence of encephalitis or neuropathy that would 
be secondary to Lyme disease.  The antibody was negative and 
there was no objective or laboratory evidence of Lyme 
disease.  There was no indication of a need for an infectious 
disease expert at this time.  The possibility of venous 
disease in his lower extremities was considered and it was 
recommended that further evaluation be done for that.  Again, 
it was stressed there was no objective evidence for Lyme 
disease.

Private treatment records from 1996 through 1997 revealed 
treatment for various complaints and included cardiovascular 
testing, hearing and eye tests.  Also included are treatment 
records relating to injuries to his back and neck sustained 
in a fall in June 1996, when he slipped in a bath tub. In 
September 1996 follow up records from Mohave Neurological 
noted complaints of no feeling in both feet, right more than 
left, since the June 1996 accident.  There was no mention of 
Lyme disease pathology as playing either a part in the 
accident, or in the subsequent symptoms in this report.  The 
report from a January 1997 follow up examination at Havasu 
Neurological Center also followed complaints subsequent to a 
fall in June 1996, and again included complaints of having no 
feeling in his feet bilaterally, right more than left.  The 
January 1997 Havasu report now included a history of Lyme 
disease while in the service, in the medical history.  A 
January 1997 handwritten Rx sheet from Mohave neurologic 
center included Lyme titers, but another handwritten notation 
suggested these tests will be nonconclusive.  A January 1997 
laboratory report for a Borrelia Burgorferi ABS test included 
findings of a negative index for IgM and negative index for 
IgG.  The write up stated that if the result is negative and 
Lyme disease is still suspected, then follow up testing in 
two to four weeks on a fresh sample should be done.

In June 1997, the veteran testified at a RO hearing before a 
hearing officer.  He essentially gave the same history of 
events that had been given at the Travel Board hearing, and 
asserted current complaints of the right leg having muscle 
atrophy and swelling around the ankle.  He testified that he 
has neurological problems with the right leg, but no 
cardiovascular problems or diabetes.  His wife testified that 
she was advised by a surgeon that the right leg problems 
appeared to be related to Lyme disease.  She also testified 
that the surgeon also indicated that it looked like blood 
poisoning.

VA treatment records from 1994 to 1998 primarily concern 
treatment of prostate cancer and urinary tract pathology.  A 
November 1997 treatment record did note the presence of edema 
in both legs without commenting on etiology.

The report from an October 1998 VA examination included a 
review of the medical record, including the previous 
examinations pertaining to complaints of pain in the lower 
extremities.  Review of both the clinic chart and claims file 
revealed no evidence of Lyme serology done.  The objective 
findings included the right lower extremity below the knee to 
be 44 cm around, as opposed to 41 cm on the left.  This was 
believed to be possibly lymphedema there.  There was not much 
soft tissue edema and there was hemosiderin staining starting 
at midcalf and going down over the right foot.  A similar 
distribution on the left side was noted, but not as deeply 
pigmented as the left.  His walking and gait were normal and 
did not appear to be painful.  There was no weakness, muscle 
atrophy or fasciculations in the lower extremities.  The 
veteran did have decreased pinprick, soft touch, temperature 
and vibrations below the right knee down to the foot.  The 
area of decreased sensation was present on the left, but more 
on the medial aspect, with normal sensation elsewhere.  
Reflexes and pulses were equal.  The diagnoses rendered 
included swelling of the right lower extremity probably due 
to deep venous disease in the right lower extremity in the 
right calf; pain and decreased sensation the right lower 
extremity below the knee of uncertain etiology and varicose 
veins in the right lower leg, mild to moderate.  There was no 
evidence of motor dysfunction, and there was normal gait and 
no muscle atrophy or weakness.  There was a sketchy loss of 
sensation in the right lower extremity and left lower 
extremity, not related to dermatome pattern.  There was no 
evidence of encephalitis or neuropathy that would be 
secondary to Lyme disease.  He was noted to be getting a Lyme 
serology to be repeated in six weeks to further evaluate for 
Lyme disease.

An October 1998 laboratory report reported a negative result 
on Lyme AB (IGG) titer.  A December 1998 laboratory report 
yielded the same negative results on Lyme titer.

In July 1999 the veteran's private physician from First 
Medical Center gave a medical opinion that the veteran has 
all the symptoms of Lyme disease, including fatigue, 
concentration and memory problems, extreme joint pain, and 
occasional rash.  He opined that the continual weakness of 
the veteran's legs is as likely as not the result of Lyme 
disease.  The physician noted that chronic Lyme disease can 
occur over years, and that the veteran's complaints are 
definite symptoms of a chronic Lyme condition caused by a 
tick infestation.  The history of this infestation was noted 
to be 50 years ago.  An addendum to this opinion drafted by 
the same physician was that upon review of the medical record 
that the veteran has Lyme disease.  The history of the 
veteran contracting Lyme disease inservice was again given.

Hearing testimony from another hearing held in July 1999 
before a hearing officer at the RO again included the 
assertions that his current leg problems were caused by Lyme 
disease or blood poisoning due to tick bites received in the 
service.  He testified that at present, his treating doctors 
advised him that he is losing feeling in his legs and that 
this was probably caused by the time he endured blood 
poisoning in the service.

Another VA examination was conducted in December 1999.  A 
history was given of tick bites on the legs sustained in 1944 
at Fort Knox.  Treatment with unknown antibiotics was also 
given.  Current symptoms included complaints of weakness and 
numbness in the right leg.  The right leg exam noted 
varicosities and lymphedema and venous stasis changes.  There 
was no evidence of neuropathy or skin lesions.  The 
diagnostic test history included the findings of the Lyme 
disease antibody tests to be negative in August 1996 and 
October 1998.  The diagnosis rendered was deep cellulitis of 
the leg, with systemic sepsis most likely in 1944.  The 
present diagnosis was varicosities, venous stasis 
insufficiency.  There was no evidence of Lyme disease, with 
no evidence of neuropathy, antibodies carditis or paresis.  
Objective findings were lacking.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. 1110.  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 3.303(d) (2001).

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage v. Gober, 
10 Vet. App. 488, 495 (1997).  Either evidence 
contemporaneous with service or the presumption period or 
evidence that is post service or post presumption period may 
suffice.  Id.

In the present case, a review of the record does show 
diagnoses of Lyme disease given by private physicians in 1997 
and 1999.  However, upon review of the overall evidence of 
record, the Board finds that the preponderance of the 
evidence is against a grant of service connection for a blood 
disorder, claimed as Lyme disease.  Repeated VA examinations 
in 1996, 1998 and 1999 revealed no objective evidence that 
the veteran has Lyme disease.  His lower limb pathologies 
were repeatedly found to be due to venous problems, which 
were most recently diagnosed as varicosities and venous 
stasis insufficiency in December 1999.  The veteran not only 
lacked objective evidence of Lyme disease, such as neuropathy 
on the repeated VA examinations, but repeated laboratory 
findings in August 1996, October 1998 and December 1998 were 
negative for Lyme antibodies.  While the Board acknowledges 
that the veteran's private physicians diagnosed Lyme disease 
in 1997 and 1999, and related this to service, the Board 
finds the VA examinations and opinions more probative as they 
include detailed physical examinations, repeated laboratory 
testing and outline the reasoning for their conclusions.  
More importantly, much of the favorable evidence in this case 
(including the medical opinions relating Lyme disease to 
service) is based largely on the veteran's own history of 
symptomatology that is not supported by the objective record.  
The history itself is inconsistent and lacks credibility.  
There is a reference to Lyme disease being diagnosed in 
service in Dr. Grady's report, which would have been 
impossible since the disease was not identified until many 
years after World War II.  At the April 1993 VA physical 
examination, the veteran reported that he was discharged from 
service for medical reasons, which does not appear to be the 
case.  

There is no objective evidence, apart from the veteran's own 
history, that he sustained Lyme disease, blood poisoning or 
any other tick borne disorder during active duty.  Assuming, 
without conceding, that the veteran was bitten by ticks 
inservice, there is no evidence of lengthy hospital treatment 
for illness or of abnormalities such as swelling and 
discoloration of his legs shown in service, despite 
assertions to the contrary by the veteran in his hearing 
testimony and repeated contentions that comprised a 
significant portion of the medical histories throughout 
repeated VA examinations, as well as in private treatment 
records.  The available service medical records revealed no 
evidence of lower extremity abnormality or of systemic 
disease on separation examination, which appears contrary to 
the veteran's repeated assertions that he was discharged from 
service due to his poor health following treatment for 
serious right leg pathology.  Evidence of lower extremity 
problems is not medically shown until the early 1990's, 
nearly fifty years after service.  The preponderance of the 
evidence is against a finding that any current blood 
disorder, including Lyme disease, if present, owes its 
etiology to active duty.  

In light of the above, the veteran's claim for service 
connection for a blood disorder, claimed as Lyme disease, 
must be denied.


ORDER

Entitlement to service connection for a blood disorder, 
claimed as Lyme disease, is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

